DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021 was filed after the mailing date of the Final Rejection on 9/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 U.S.C. 112, Sixth Paragraph
Claims 1-5 and 7-15 do not appear to invoke 35 U.S.C. 11, sixth paragraph because the claim language uses known structures, such as cameras and processors. The claimed structures also don’t appear to be couple with any functional language either.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
After examining the contents of the specification, examiner makes note that with relation to Figs. 3 and 4, the specification, at paragraph 36 (in the USPUB 2021/0144300), the other cameras that are required 10 cm above the brim of the helmet appears to be the same two cameras 5 that are discussed thoroughly in the specification. The very same “at least two cameras” in independent claim 1 is required to be provided on a lower side of a brim of the helmet. First, examiner makes note that while the specification recites “at least two cameras”, there’s no embodiment or modification that states that the at least other cameras, suggestively a third or fourth camera, can be used along with the first “at least two cameras” claimed. Secondly, the very specific measurement of the 10cm above the brim of the hat is only with respect to the “at least two cameras 5” in the specification, which once again, has been recited in independent claim 1 to be placed below the brim of the helmet. Thirdly, the specification .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) in view of Coombs et al. (US 6,016,160) in view of Hesla et al. (US 2018/0332267).
Regarding claim 1, Arnold teaches an omnidirectional photographing system (Figs. 6-8, 11B, 12B and 16) comprising:

a helmet configured as a wearing tool that is to be worn by a wearer (Figs. 6-8).
	an image processor configured to generate an entire celestial sphere image based on images generated by the at least two cameras facing different directions attached to the helmet, the entire celestial sphere image being an image that depicts surroundings of the wearer (Arnold teaches in paragraphs 6, 47 and 74 teaches the ability for an image processor (Figs. 11B, 12B and 13A-13B teaches a video processor that combines the images captured from the plurality of cameras to generate a spherical image surrounding the person wearing the helmet in Figs. 6-8).
wherein the at least two cameras are provided on the helmet so as to point in the directions that are inverted by 180 degrees in a horizontal direction in plan view (Figs. 6-7 and 9 teaches wherein at least two cameras 613 and 617 are placed in locations that are horizontally opposed. The cameras 613 and 617 allows for capturing views that are directionally inverted by 180 degrees in a horizontal direction in a plan view (view from above as in Fig. 9). Furthermore, paragraph 6 teaches wherein the cameras used on the helmets utilize fisheye lens that allows for providing a wide angle of view up to 180 degrees in the imaging direction. Therefore, it is evident that Arnold’s cameras 613 and 617 points in directions that are inverted by 180 degrees in a horizontal direction in a plan view).

	In an analogous camera art, Coombs teaches in Figs. 1-2 and col. 2, lines 66 – col. 3, line 41 wherein the camera 16 for a helmet 12 is located specifically in a location on a lower face side of a brim 14 of the helmet 12.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Coombs into the helmet system of Arnold, such that the cameras in Arnold can utilize an alternative location for the mounted of the camera because said incorporation allows for the benefit of protecting the imaging apparatus (col. 3, lines 38-41).
However, as discussed above, Arnold’s camera is able to capture the 360 video surrounding the wearer by way of its plurality of fisheye lens, but is silent towards an “entire celestial sphere image” per se, mainly because the shape of the processed video is deemed a hemispherical domed image. Although a domed image would still use the same footage from all the cameras, the shape of the processed video is not termed as an “entire celestial sphere image”. 
However, in a related prior art, Hesla teaches using the video captured by a plurality of cameras on a helmet to also generate an “entire celestial sphere image” in paragraph 99 and Fig. 1F, wherein the plurality of cameras are used to create an entire spherical image surrounding the person wearing a helmet.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hesla into Arnold because such an 
Regarding claim 2, Arnold teaches the claimed wherein:
the at least two cameras point in different directions in a horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet pointing in different directions);
an angle of view of each of the at least two cameras partially overlap each other (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet. Paragraph 42, 47 and 63 teaches the video footage has overlaps in the sense that the video processor combines the video into a seamless 360-degree view. In generating seamless 360 degree video, overlaps in the FOV between footage captured by neighboring cameras are smoothed, blended or stretched/shrunk to remove any transitions between FOVs); and
number of the at least two cameras is sufficient for imaging an entire surrounding of the wearer in the horizontal direction (Figs. 6-9, plurality of cameras 612, 613, 617, 650 and 658 on the helmet are used to create a spherical video/image surrounding the wearer in the horizontal direction).
Regarding claim 4, Arnold teaches the claimed wherein:
positions of the at least two cameras are fixed by the wearing tool (Figs. 6-9, fixed plurality of cameras 612, 613, 617, 650 and 658 on the helmet pointing in different directions); and

Regarding claim 5, Arnold teaches the claimed wherein:
the wearing tool is mounted on a head of the wearer (Figs. 6-8, mounted of a user’s head); and each of the at least two cameras has an angle of view of 180 degrees or more (paragraph 6) and is provided at a position corresponding to temporal regions of the wearer (Figs. 6-8, side/lateral/temporal locations).
Regarding claim 7, Arnold teaches the claimed further comprising a management-side image display that is provided in a management device and can display an image generated by the image processor (paragraphs 52 and 60 teaches an archival storage and display system that is able to display the video footage captured by the helmet cameras),
wherein the management device is configured to acquire images generated by the at least two cameras by wireless communication (paragraphs 52 and 60 teaches an archival storage and display system that is able to display the video footage captured by the helmet cameras via wireless transmitters from the helmet).
Regarding claim 8, Arnold teaches the claimed wherein the management device or a manager managing the wearer can grasp a surrounding situation of the wearer based on the image generated by the image processor (Figs. 11A and paragraphs 52 
Regarding claim 9, Arnold teaches the claimed further comprising a communication device for the management device or the manager to send an instruction to the wearer (paragraphs 46 and 50 teaches receiving on the helmet commands from the management device).
Regarding claim 10, Arnold teaches the claimed wherein the image processor is provided in the management device (paragraph 63 teaches wherein the video processing also takes place externally to the helmet/body worn device).
Regarding claim 11, Arnold teaches the claimed further comprising a wearing-side image display that is provided in the wearing tool and can display an image generated by the image processor (Figs. 7, 10, 11B and 12B teaches a heads up display that displays the captured images).
Regarding claim 12, Arnold teaches the claimed wherein the image processor is provided in a wearing device to be worn by the wearer (Figs. 7, 10, 11B and 12B, wherein the video processor is on the helmet itself).
Regarding claim 13, Arnold teaches the claimed further comprising a wearing-side image memory that is provided in the wearing tool and stores images generated by the at least two cameras (Figs. 13A and paragraph 55 teaches onboard memory for storing the video footage from all the cameras).
Method claim 14 is rejected for the same reasons as discussed in system claim 1 above because the system of claim 1 performs the method as claimed.

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) ) in view of Coombs et al. (US 6,016,160) in view of Hesla et al. (US 2018/0332267) and further in view of Baur et al. (US 2012/0154591)
Regarding claim 3, Arnold, Coombs and Hesla teach the ability to generate a 360 spherical video using the plurality of video footage captured by the plurality of cameras located on a helmet, however, both Arnold and Hesla aren’t specific to the entire celestial sphere image being generated as an overhead-view image and therefore fails to teach the claimed: wherein the image processor is configured to generate an overhead-view image based on the entire celestial sphere image, the overhead-view image being an image obtained by imaging the wearer from directly above.
Baur teaches the claimed in paragraph 91, wherein similar to Arnold and Hesla, the system is able to provide a bird’s eye view which provides an overhead-view above the location of the cameras.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baur into the proposed combination of Arnold and Hesla such that Baur’s ability to create an overhead view, would be utilized into process of generating the “entire celestial sphere image” in Hesla, so that the final outputted video would result in the same overhead/bird’s eye view directly above the wearer’s head. Such an incorporation would allow for the benefit of improving the awareness of the person viewing the 360 video by allowing a person to see areas that are generally in blind spots (Baur: paragraphs 3-5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 2018/0249087) in view of Coombs et al. (US 6,016,160) in view of Hesla et al. (US 2018/0332267).
Regarding claim 15, the proposed combination of Arnold, Coombs and Hesla teaches the claimed as discussed above and furthermore, it should be noted that Arnold teaches additional camera 658 on the top of the helmet, and also that the cameras 613 and 617 are clearly above the area of the helmet that is at or around the forehead of a user, where brims are usually placed, and as evidenced by Coombs brim location. 
With regards to the limitation requiring the “other cameras” to be within 10 cm above the brim of the helmet, it is noted that the Arnold’s cameras 613, 617 and 658 are placed above the location where the brim (from Coombs), however, while not explicitly taught by Arnold, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to try this particular location above the brim to be within 10 cm because of the finite number of possible mounting locations, all of the locations yields the reasonable expectation of success of being able to capture video from the vantage point of a user’s head location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481